Exhibit 23.1 Child, Van Wagoner & Bradshaw, PLLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-1 of our report dated September 24, 2010, relating to the financial statements of Pura m ed BioScience, Inc., for the years ended June 30, 2010 and June 30, 2009, which appears in such Prospectus on or about August 11 , 2011.We also consent to the reference to us under the heading Interests Of Named Experts And Counsel. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah August 11, 2011 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants
